Case 4:20-cv-04192-LLP Document 70 Filed 08/26/21 Page 1 of 13 PageID #: 1372




                       UNITED STATES DISTRICT COURT

                          DISTRICT OF SOUTH DAKOTA


                              SOUTHERN DIVISION



DAKOTA ENERGY COOPERATIVE,                             4:20-CV-04192-LLP
INC.,
                    Plaintiff/Counter-
                    Claim Defendant,
       vs.
                                                ORDER GRANTING IN PART AND
                                                 DENYING IN PART MOTION TO
EAST RIVER ELECTRIC POWER                        COMPEL BY DAKOTA ENERGY
COOPERATIVE, INC.,                                   COOPERATIVE, INC.
                    Defendant/Counter-
                    Claim                                 Docket No. 69
                    Plaintiff/Cross-Claim
                    Defendant,
                    and
BASIN ELECTRIC POWER
COOPERATIVE,
                   Intervenor-
Defendant/Counter-Claim
Plaintiff/Cross-Claim Plaintiff.


                                   INTRODUCTION

      This matter is pending before the court on the complaint by Dakota

Energy Cooperative, Inc. (hereinafter “Dakota Energy”) seeking to extricate

itself from a wholesale power contract (“WPC”) with East River Electric Power

Cooperative, Inc. (“East River”). Docket No. 1-1 at pp. 2-12. East River

removed this matter from South Dakota state court pursuant to 28 U.S.C.

§ 1442(a)(1), asserting that it acted under the direction of a federal officer.
Case 4:20-cv-04192-LLP Document 70 Filed 08/26/21 Page 2 of 13 PageID #: 1373




Docket No. 1 at pp. 2-3. Basin Electric Power Cooperative (“Basin”) later

intervened in the action. Docket Nos. 23 & 38. Now pending is a motion to

compel discovery by Dakota Energy. Docket No. 69. The parties have

consented to this magistrate judge resolving that motion. Id.

                                    FACTS

      Basin generates power and sells and transmits it to its Class A members

for resale and retransmission to its Class C members. East River is a Class A

member of Basin; its membership predates 2015. Dakota Energy is a Class C

member of Basin; its membership also predates 2015. Each Class C member

of Basin enters into a long-term WPC with a Class A member. East River in

turn has a long-term, all-requirements WPC with Basin.

      On August 6, 2015, East River extended its WPC with Basin to December

31, 2075, sixty (60) years into the future. On August 6, 2015, East River also

extended its WPC with Dakota Energy to December 31, 2075.

      Dakota Energy alleges that East River greatly increased the electricity

rates for Dakota Energy in recent years, an increase that was necessarily

passed on to Dakota Energy consumers. Dakota Energy sought to withdraw

from East River, which East River declined to grant.

      Dakota Energy brought suit asking, in part, for a declaration of Dakota

Energy’s right to withdraw from East River under East River’s bylaws upon

Dakota Energy’s compliance with equitable terms and conditions. East River

and Basin have counterclaimed.




                                       2
Case 4:20-cv-04192-LLP Document 70 Filed 08/26/21 Page 3 of 13 PageID #: 1374




      The district court issued a scheduling order bifurcating the discovery and

motions practice in this case. Docket No. 57. Discovery on Phase One is to be

ongoing until November 15, 2021. Id. at p. 2, ¶ 3. The scope of discovery for

Phase One as set forth by the district judge is as follows:

             a.        The negotiation, execution, and decision by Dakota to
                       enter into the 1995 WPC, the 2006 amendment to the
                       WPC (extending the term to 2058), and the 2015
                       amendment to the WPC (extending the term to 2075);

             b.        Communications with Guzman Energy or any other
                       power supplier or marketer regarding a buyout,
                       termination, or withdrawal right;

             c.        Dakota’s interpretation of the WPC;

             d.        Any parole or other extrinsic evidence that Dakota
                       believes supports its interpretation of the WPC and
                       Bylaws as to the Phase One issues, including but not
                       limited to such evidence Dakota claims is relevant to
                       show course of dealing and/or custom and usage;

             e.        Depositions of any expert witnesses designated by
                       Dakota Energy.

             f.        Discovery about the terms of becoming and
                       terminating membership in East River.

Id. at pp. 2-3, ¶ 5.

      Dakota Energy served Basin with discovery requests and Basin

responded thereto on August 16, 2021. Docket No. 69-3. Basin objected to

(1) request for production of documents (“RFP”) no. 4 and interrogatory no. 2;

(2) RFP nos. 7 and 10; and (3) interrogatory nos. 5 and 6. The parties

conferred by letter, email, and phone between August 17 and 23, but were

unable to resolve their dispute. Docket No. 69. They have submitted these



                                           3
Case 4:20-cv-04192-LLP Document 70 Filed 08/26/21 Page 4 of 13 PageID #: 1375




issues to this magistrate judge via an expedited process and have agreed to be

bound by this court’s decision.

                                  DISCUSSION

A.    RFP No. 4 and Interrogatory No. 2

      Dakota Energy’s RFP no. 4 and Basin’s response are as follows:

      Produce all loan agreements or covenants between Basin Electric
      and any lenders, including those related to any liabilities listed as
      current liabilities in YOUR Consolidated Balance Sheets as of
      March 31, 2021.

      RESPONSE: Basin incorporates its General Objections as though
      fully set forth therein. Basin further objects to this Request as not
      reasonably calculated to lead to the discovery of admissible
      evidence to the extent it seeks information that is not relevant to
      the claims or defenses asserted in this action and discovery that is
      not proportional to the needs of this case. Basin objects to this
      Request to the extent that it seeks discovery regarding topics that
      the Court determined are beyond the scope of Phase One of
      discovery and is unrelated to Dakota’s right to terminate the
      Dakota-East River WPC and/or withdraw from East River and/or
      Basin. Basin further objects to this Request to the extent that it
      seeks information that is protected under the attorney-client
      privilege, the attorney work product doctrine, or any other
      applicable privilege.

Id. at pp. 15-16.

      Dakota Energy’s interrogatory no. 2 and Basin’s response thereto are as

follows:

      IDENTIFY any entity from which Basin Electric has borrowed
      money that has not been fully re-paid, including the holders of any
      debt listed as a current liability in YOUR Consolidated Balance
      Sheets as of March 31, 2021.

      RESPONSE: Basin incorporates its General Objections as though
      fully set forth therein. Basin objects to this Interrogatory as not
      reasonably calculated to lead to the discovery of admissible
      evidence to the extent it seeks information that is not relevant to
      the claims or defenses asserted in this action and discovery that is
                                        4
Case 4:20-cv-04192-LLP Document 70 Filed 08/26/21 Page 5 of 13 PageID #: 1376




       not proportional to the needs of this case. Basin objects to this
       Interrogatory to the extent that it seeks discovery regarding topics
       that the Court determined are beyond the scope of Phase One of
       discovery and is unrelated to Dakota’s right to terminate the
       Dakota-East River WPC and/or withdraw from East River and/or
       Basin. Basin further objects to this Interrogatory to the extent that
       it seeks information that is protected under the attorney-client
       privilege, the attorney work product doctrine, or any other
       applicable privilege. Basin further objects to this Interrogatory as
       unnecessarily duplicative and cumulative of Request for
       Production No. 4.

Id. at p. 5.

       In its letter brief to this court, Basin does not argue that these discovery

requests are not proportional to the needs of the case, that they are irrelevant,

or that they are privileged. Docket No. 69-2. What Basin does focus on in its

brief is the argument that the requested discovery is beyond the scope of Phase

One discovery as determined by the district court. Id. at p. 3.

       Dakota Energy asserts Basin’s loan agreements will almost certainly

address the issue of member withdrawals from Basin and that this constitutes

“parol or extrinsic evidence” as allowed by the district court’s scheduling order.

Docket No. 69-1 at p. 4. Basin argues that Dakota Energy specifically asked

the district court to include loan agreements in Phase One discovery (at Docket

No. 50 at p. 4), and the fact that the court did not include that language in its

scheduling order means the court rejected Dakota Energy’s request to be

allowed to discover loan documents. Docket No. 69-2 at p. 3. Despite Basin’s

belief that loan documents are beyond the scope of discovery in Phase One, it

represents it will provide Dakota Energy with loan documents if they are

relevant and related to withdrawal or termination of a member. Id. at p. 4.

                                         5
Case 4:20-cv-04192-LLP Document 70 Filed 08/26/21 Page 6 of 13 PageID #: 1377




        The parties do not address what substantive law governs their

membership agreements or their WPCs. The court is aware that energy is an

area highly regulated by the federal government—indeed, it was the basis of

East River’s removal of this action to federal court. Without guidance from the

parties, the court examines “parol” and “extrinsic evidence” with reference to

South Dakota law. 1

        Parol or extrinsic evidence is admitted to determine the meaning of a

contract when the court finds the contract to be ambiguous. Roseth v. Roseth,

829 N.W.2d 136, 142 (S.D. 2013). However, parol evidence may not be

introduced to contradict the written terms in the contract. Id. Generally, parol

evidence consists in statements and a course of dealing between the contractual

parties themselves to explain the ambiguous contract provision. Id. at 143-44.

See also Aerotronics, Inc. v. Pneumo Abex Corp., 62 F.3d 1053, 1060-61 (8th

Cir. 1995) (parol evidence, when admissible, is considered to determine what

was in the minds of the contractual parties when they entered into the

contract).

        Here, what Dakota Energy seeks is not parol or extrinsic evidence

between itself and Basin, or between itself and East River. Instead, it seeks

extrinsic evidence of what Basin and its lender(s) may have written in their

loan agreements about the possibility of termination of a member. Even if a

contract were ambiguous, this would not be admissible parol evidence because

it is not evidence of statements or a course of dealing between the contractual


1   The court is aware that Basin is based in Bismark, North Dakota.
                                         6
Case 4:20-cv-04192-LLP Document 70 Filed 08/26/21 Page 7 of 13 PageID #: 1378




parties themselves. One might have any number of reasons to misrepresent or

obscure the terms of a contract with a third person who is not a party to that

contract. That representation to a third party cannot change or influence the

terms of the contract between the contractual parties themselves.

      This court understands the district court’s allowance of discovery of

parol and extrinsic evidence in Phase One discovery to be an allowance of

discovery about the contractual parties’ own statements and course of dealing

with each other, not with third parties who are not part of the contract. Basin’s

objections to RFP no. 4 and interrogatory no. 2 are sustained. To the extent

Basin is in possession of loan documents that are relevant and that are related

to withdrawal or termination of a member, consistent with Basin’s

representation to this court, Basin must produce those documents. No other

loan documents need be produced.

B.    RFP Nos. 7 and 10

      Dakota Energy’s RFP nos. 7 & 10 and Basin’s responses are as follows:

      REQUEST NO. 7: Produce all DOCUMENTS and
      COMMUNICATIONS in the custody, possession, or control of Basin
      Electric (or any of its directors, officers, employees, members, or
      agents) that discuss in any way or related in any way to the seven
      cooperative principles and how these principles apply to any
      actual, potential, or proposed request from an East River member
      to withdraw from membership in East River or Basin Electic.

      RESPONSE: Basin incorporates its General Objections as though
      fully set forth therein. Basin objects to this Request as not
      reasonably calculated to lead to the discovery of admissible
      evidence to the extent it seeks information that is not relevant to
      the claims or defenses asserted in this action and discovery that is
      not proportional to the needs of this case. Basin objects to this
      Request to the extent that it seeks discovery regarding topics that
      the Court determined are beyond the scope of Phase One of
                                       7
Case 4:20-cv-04192-LLP Document 70 Filed 08/26/21 Page 8 of 13 PageID #: 1379




     discovery and is unrelated to Dakota’s right to terminate the
     Dakota-East River WPC and/or withdraw from East River and/or
     Basin. Basin further objects to this Request to the extent that it
     seeks information that is protected under the attorney-client
     privilege, the attorney work product doctrine, or any other
     applicable privilege. Basin further objects to this Request as vague
     to the extent it relies on the undefined phrases “East River
     member” and “seven cooperative principles.” Basin further objects
     to this request as duplicative of Request Nos. 6, 8, and 9.

            Subject to the foregoing objections, Basin states that it will
     not search for documents responsive to this Request beyond what
     it has agreed to produce in response to Request Nos. 6, 8, and 9.

     REQUEST NO. 10: Produce all DOCUMENTS and
     COMMUNICATIONS in the custody, possession, or control of Basin
     Electric (or any of its directors, officers, employees, members, or
     agents) that discuss in any way or relate in any way to the seven
     cooperative principles and how these principles apply to any
     actual, potential, or proposed request from a Class A member of
     Basin to withdraw from membership in Basin Electric.

     RESPONSE: Basin incorporates its General Objections as though
     fully set forth therein. Basin objects to this Request as not
     reasonably calculated to lead to the discovery of admissible
     evidence to the extent it seeks information that is not relevant to
     the claims or defenses asserted in this action and discovery that is
     not proportional to the needs of this case. Basin objects to this
     Request to the extent that it seeks discovery regarding topics that
     the Court determined are beyond the scope of Phase One of
     discovery and is unrelated to Dakota’s right to terminate the
     Dakota-East River WPC and/or withdraw from East River and/or
     Basin. Basin further objects to this Request to the extent that it
     seeks information that is protected under the attorney-client
     privilege, the attorney work product doctrine, or any other
     applicable privilege. Basin further objects to this Request as vague
     to the extent it relies on the undefined phrases “East River
     member” and “seven cooperative principles.”

            Subject to the foregoing objections, Basin states that it will
     not search for documents responsive to this Request beyond what
     it has agreed to produce in response to Request Nos. 6, 8, and 9.


Docket No. 69-3 at pp. 17-19.

                                       8
Case 4:20-cv-04192-LLP Document 70 Filed 08/26/21 Page 9 of 13 PageID #: 1380




      In its letter brief, Basin argues only that the requested discovery is

beyond the scope of what the district court allowed for in Phase One. Docket

No. 69-2 at p. 3. Therefore, the court does not discuss the other objections

asserted in Basin’s formal discovery response.

      Basin argues that Dakota Energy specifically asked the district court to

be allowed to conduct discovery into the “Seven Cooperative Principles” in

Phase One. Id. (citing Docket No. 50 at p. 5). The fact that the district court

did not specifically authorize discovery into the “Seven Cooperative Principles”

in its order (Docket No. 57 at pp. 2-3) means, according to Basin, that the

court disallowed that discovery. Despite Basin’s objections to RFP nos. 7 and

10, it represents that it will produce to Dakota Energy all relevant documents

that relate to withdrawal or termination of a member even if the document

discusses the seven principles. Docket No. 69-2 at p. 4.

      Dakota Energy asserts that the first of the seven principles is “voluntary

and open membership” or “open and voluntary membership,” and, as such, it

is directly relevant to Dakota Energy’s effort to withdraw. Docket No. 69-1 at

p. 5. Dakota Energy argues the cooperative principle on its face relates to the

nature of cooperative membership and thus is discoverable. Id.

      Basin’s rejoinder is that entry into the cooperative is indeed open and

voluntary “to all people who can reasonably use its services and stand willing

to accept the responsibilities of membership,” which is the entire principle,

quoted out of context by Dakota Energy. Docket No. 69-2 at p. 2 n.2. Basin

argues that once a member does voluntarily enter and voluntarily assumes

                                        9
Case 4:20-cv-04192-LLP Document 70 Filed 08/26/21 Page 10 of 13 PageID #: 1381




contractual responsibilities, the member is not allowed to breach its

contractual commitments. Id.

      Dakota Energy never explains to the court what all seven principles are.

Dakota Energy never represents that the seven principles were incorporated by

reference into its WPC or membership contracts with Basin or East River.

Dakota Energy never asserts that the seven principles were in any other way

made contractually binding on the parties. The court finds the requested

discovery—with the exception of the documents Basin has represented it will

produce—is beyond the scope of Phase One. The court accordingly denies

Dakota Energy’s motion to compel further responses to RFP nos. 7 and 10.

C.    Interrogatory Nos. 5 and 6

      The final set of discovery requests at issue in Dakota Energy’s motion to

compel are interrogatory nos. 5 and 6. Those requests, and Basin’s responses

thereto, are as follows:

      INTERROGATORY NO. 5: IDENTIFY any current or former
      member of Basin Electric that withdrew from another generation
      and transmission electrical cooperative prior to becoming a
      member of Basin Electric.

      RESPONSE: Basin incorporates its General Objections as though
      fully set forth therein. Basin objects to this Interrogatory as not
      reasonably calculated to lead to the discovery of admissible
      evidence to the extent it seeks information that is not relevant to
      the claims or defenses asserted in this action and discovery that is
      not proportional to the needs of this case. Basin objects to this
      Interrogatory to the extent that it seeks discovery regarding topics
      that the Court determined are beyond the scope of Phase One of
      discovery and is unrelated to Dakota’s right to terminate the
      Dakota-East River WPC and/or withdraw from East River and/or
      Basin. Basin further objects to this Interrogatory to the extent that
      it seeks documents and/or information outside of the possession,
      custody, or control of Basin, or that could be obtained more
                                       10
Case 4:20-cv-04192-LLP Document 70 Filed 08/26/21 Page 11 of 13 PageID #: 1382




      conveniently from a source other than Basin. Basin further
      objects to this Interrogatory to the extent that it seeks information
      that is protected under the attorney-client privilege, the attorney
      work product doctrine, or any other applicable privilege.

      INTERROGATORY NO. 6: IDENTIFY each electrical distribution
      cooperative in the United States of which YOU are aware that: (a)
      has withdrawn as a member-owner of a generation and
      transmission electrical cooperative; (b) has requested to withdraw
      as a member-owner of a generation and transmission electrical
      cooperative; or (c) has asked to receive equitable terms and
      conditions for withdrawal as a member-owner of a generation and
      transmission electrical cooperative.

      RESPONSE: Basin incorporates its General Objections as though
      fully set forth therein. Basin objects to this Interrogatory as not
      reasonably calculated to lead to the discovery of admissible
      evidence to the extent it seeks information that is not relevant to
      the claims or defenses asserted in this action and discovery that is
      not proportional to the needs of this case. Basin objects to this
      Interrogatory to the extent that it seeks discovery regarding topics
      that the Court determined are beyond the scope of Phase One of
      discovery and is unrelated to Dakota’s right to terminate the
      Dakota-East River WPC and/or withdraw from East River and/or
      Basin. Basin further objects to this Interrogatory to the extent that
      it seeks documents and/or information outside of the possession,
      custody, or control of Basin, or that could be obtained more
      conveniently from a source other than Basin. Basin further
      objects to this Interrogatory as unduly burdensome. Basin further
      objects to this Interrogatory to the extent that it seeks information
      that is protected under the attorney-client privilege, the attorney
      work product doctrine, or any other applicable privilege.

Docket No. 69-3 at pp. 7-8.

      Despite the voluminous objections in its formal response, in its letter

brief to this court, Basin argues only that the interrogatories require it to

“search for and provide historical and encyclopedic knowledge regarding every

distribution cooperative that has ever withdrawn from any electrical producing

cooperative in the history of the rural electric cooperative system.” Docket No.



                                        11
Case 4:20-cv-04192-LLP Document 70 Filed 08/26/21 Page 12 of 13 PageID #: 1383




69-2 at p. 5. As such, Basin argues the interrogatory is overly broad and

unduly burdensome. Id.

      Basin points out the search it would be required to undertake to discover

this information could just as easily be undertaken by Dakota Energy itself. Id.

Again, Basin agrees it will produce documents in its possession related to

termination and withdrawal even if they concern irrelevant cooperatives with

unique contracts under unique law and regulation. Id.

      Dakota Energy argues that the information it seeks is highly probative of

industry custom and practice related to member withdrawals. Docket No. 69-1

at p. 5. Dakota Energy does not address the overbreadth, burdensomeness, or

equal access arguments raised by Basin.

      The information is probably highly relevant, as Dakota Energy posits.

But if such information is not in Basin’s possession, it should not have to seek

it out. Dakota Energy is equally competent to seek out such information from

third sources. Furthermore, the request is not limited in duration and, for that

reason, is overbroad.

      The court grants Dakota Energy’s motion to compel, but modifies the

requests as follows: Basin shall provide answers to interrogatory nos. 5 and 6

by providing information that is already within its knowledge. Basin is not

required to search out any further information other than what it already is

aware of. Furthermore, Basin’s answers are limited to members who have

withdrawn from their cooperatives within the last ten (10) years.




                                       12
Case 4:20-cv-04192-LLP Document 70 Filed 08/26/21 Page 13 of 13 PageID #: 1384




      If Dakota Energy wishes more information along these lines, it will have

to seek it out from third parties via subpoena or deposition.

                                 CONCLUSION

      Based on the foregoing law, facts and analysis, the court grants in part

and denies in part Dakota Energy’s motion to compel [Docket No. 69] in

accordance with this opinion. All discovery responses which Basin has

voluntarily agreed to provide or which this court has ordered Basin to provide

shall be provided to Dakota Energy within 14 days of the date of this order.

      DATED this 26th day of August, 2021.
                                     BY THE COURT:



                                     VERONICA L. DUFFY
                                     United States Magistrate Judge




                                       13
